3ULLIVAN, P. J.,
Epitomized Opinion
Cytak was riding in an automobile driven along vliles avenue, Cleveland, in the same direction as a ;treet car, belonging to the Raih,.^ . j, ...... ,.n,ie he machine was passing the < hereafter (the evidence on the point was conflicting) he car struck the machine, injur,. on of the conflict of evidence the question of the de-ree of care to he exercised by the . mportant. A city ordinance, Sec. 1929-4, in effect it the time, provided that the motorman should ‘keep a vigilant watch for vehicles, pedestrians, etc., ¡ither on the tracks or moving tov.aiu them ana, m the firsts appearance of danger >r person, said car shall be stopped in the shortest lossible time and space.” The trial vi-i a he jury that this ordinance did not increase the legree of care imposed on the motorman by law. lytlak claims this charge to be prejuj.eia.. 'ihe ourt further instructed the jury failure to obey the irdinance by the motorman would be negligence )er se. Held by Court of Appeals in affirming udgment for the Railway Co.:
1. A city ordinance providing that a motorman hall upon the first appearance of danger to vehicles, lersons, etc., stop his car in the shorest possible ime and space does not enlarge the degree of care mposed on the motorman by law. The court dis-inguishes Leis v. Ry. Co. 101 OS. 162, where the rdinanee did provide for the degree of care to be hserved.
2. Inconsistencies in a charge by the court to a ury is not reversible error if no prejudice resulted o the complaining party and if substantial justice i'as done.